UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54528 GOLDEN GLOBAL CORP. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 394 – 5348 Vegas Drive, Las Vegas, Nevada 702-472-8844 (Address of principal executive offices) (Zip Code) (780) 443-4652 (Registrant’s telephone number, including area code) 17venue NW, Suite 201, Edmonton, Alberta, Canada, T5S 1G4 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ YES o NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þ YES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Actþ YES o NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.o YES o NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 43,970,650 common shares issued and outstanding as of February 14, 2013. Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative Disclosures About Market Risks 17 Item 4. Controls and Procedures 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURES 26 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Our consolidated unaudited interim financial statements for the three and six month periods ended December 31, 2012 form part of this quarterly report. They are stated in Canadian Dollars (CDN$) and are prepared in accordance with United States generally accepted accounting principles. 3 Table of Contents Golden Global Corporation (An Exploration Stage Company) Consolidated Balance Sheets Stated in Canadian dollars December 31, (Unaudited) June 30, ASSETS Current Cash and cash equivalents $ $ Sales tax and other receivable 29 Total current assets Property and equipment Property and Equipment (Note 3) Mineral properties, unproven (Note 6) Total property and equipment Total Assets $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 5) Fair value of embedded derivative (Note 6) Dividend payable Total Liabilities Going concern (Note 1) STOCKHOLDERS' EQUITY Capital Stock (Note 7) Authorized: 75,000,000 with a par value of $0.0001 Outstanding but not issued 46,113,507 common stock (2012 - 37,647,417) (Note 7) Additional paid in capital Deficit accumulated during the exploration stage ) Equity attributable to noncontrolling interest Total Stockholders' Equity ) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these interim financial statements 4 Table of Contents Golden Global Corporation (An Exploration Stage Company) Consolidated Statements of Operations (Unaudited) Stated in Canadian dollars 3 months ended December 31, 3 months ended December 31, 6 months ended December 31, 6 months ended December 31, From inception (December 9, 2009) to December 31, Expenses Administration fees $ Consulting fees Depreciation Professional fees Office and general Travel expenses - 30 90 ) Other items Foreign exchange loss - ) Gain on sale of property and equipment - Loss on change in fair value of embedded derivative ) - ) - ) Impairment of assets ) - ) - ) Interest income - - 15 - Net loss and comprehensive loss for the period ) Preferred shares dividend ) Attributed to common stockholders $ ) $ ) $ ) $ ) $ ) Basic and diluted income (loss) per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding The accompanying notes are an integral part of these interim financial statements 5 Table of Contents Golden Global Corporation (An Exploration Stage Company) Consolidated Statements of Stockholders' Equity (Unaudited) Stated in Canadian dollars Common Stock Additional Paid in Accumulated Equity attributable to Golden Global Corp Equity attributable to noncontrolling Shares Amount Capital Deficit Shareholders interests Total Equity Balance, December 10, 2009 (Inception) - $
